688 S.E.2d 694 (2009)
In the Matter of P.C.L.P. appealed by Mother.
No. 385P09.
Supreme Court of North Carolina.
December 10, 2009.
Peter Wood, for Julie Chastaine.
Elizabeth Myrick Boone, for Gaston County DSS.
Jessica C. Dixon, Appellate Counsel, for P.C.L.P.
Duncan B. McCormick, Lillington, for Nathan Thomas Price.

ORDER
Upon consideration of the petition filed on the 21st of September 2009 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of December 2009."